El Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
Se trata de un procedimiento de quo warranto. Se ini-ció de acuerdo con la ley a instancias de Rogelio Pérez Haro, mayor de edad, ciudadano de los Estados Unidos, elector, •contribuyente y residente del municipio de Ponce. El Pueblo v. Betancourt, 28 D.P.R. 854.
Su objeto fué obtener la declaración de la corte en el rsentido de que Miguel Manescau, miembro de la Asamblea *740Municipal de Ponce, desempeñaba sn puesto ilegalmente y debía por tanto ser separado del mismo. La causa de la ile-galidad consistía en haber Manescau arrendado una casa de su propiedad al municipio de cuya asamblea era miembro, traspasando dicha propiedad simuladamente a otra persona, a los efectos de poder realizar la transacción.
El querellado suscitó varias cuestiones previas y con-testó negando que hubiera celebrado el contrato que se le atribuía. Practicóse prueba y finalmente la corte dictó sen-tencia declarando que el querellado ocupaba su cargo ilegal-mente a virtud de los hechos alegados y probados, y orde-nando que fuera desposeído del mismo.
Apeló el querellado y en la transcripción que archivó en la Secretaría de esta Corte Suprema, no incluyó la prueba practicada. Aceptando la certeza de los hechos alegados, sostiene que no son suficientes para autorizar el procedi-miento ni basar la sentencia.
La ley estableciendo los procedimientos de quo warranto prescribe en su sección segunda (Comp. see. 1320) “que * * * cuando cualquier funcionario público haya cometido o permitido alguna acción que de acuerdo con las disposicio-nes de la ley envuelva la pérdida del cargo, * * * el Fiscal General o cualquier fiscal de la respectiva corte de dis-trito, ya obrando por su propia iniciativa, ya a instancia de otra persona, podrá presentar a la corte de distrito que tenga jurisdicción en el asunto, una petición de que se le admita una solicitud de que se abra una información de la naturaleza del quo warranto * * * ” .
No hay duda alguna con respecto a lo ilegal de la actua-ción del querellado. La sección 12 de la Ley Municipal vi-gente (Leyes de 1919, p. 693) dice: “Ningún miembro de la Asamblea Municipal o del Concejo de Administración o empleado del Municipio podrá estar interesado directa o in-directamente en contratos celebrados con éste.” Una dis-posición similar contiene el artículo 202 del Código Político. *741Es así que Manescau celebró un contrato con el Municipio de cuya asamblea era miembro, luego actuó en contra de la ley.
Invocando el artículo 208 del Código Político, alega el querellante que el acto realizado en este caso por el quere-llado produjo como consecuencia necesaria la vacante del cargo.
El precepto invocado en lo pertinente dice:
“Queda vacante un cargo al ocurrir cualquiera de los siguien-tes casos, antes de vencerse el período de su duración: * * * (8) Ser sentenciado por delito grave (felony) o por cualquier de-lito que implique depravación moral, o infracción de sus deberes oficiales.”
Si el querellado Rubiera sido sentenciado por infracción de sus deberes oficiales y con la sentencia como base se hu-biera iniciado el procedimiento de quo warranto, no habría duda de ningún género, con respecto a la aplicación del pre-cepto invocado por el querellante;
En ausencia de una demostración cumplida en sentido contrario, nos inclinamos a resolver que la corte sentencia-dora tuvo jurisdicción para investigar dentro del procedi-miento de quo warranto, originalmente, el hecho imputado, sin esperar que se iniciara y terminara un proceso criminal, exigiendo, desde luego, la prueba robusta que se nece-sita para una sentencia condenatoria en un caso criminal, como debemos presumir que se exigió en este caso. Véase: State v. Donahue, 91 Neb. 311, y la nota a dicho caso en Ann. Cas. 1913 D 32 y siguientes, y State v. Rose, 86 Pac. 296, 6 L.R.A. (N.S.) 843.
Que la celebración de un contrato por un funcionario pú-blico expresamente prohibido por la ley y claramente con-trario a la política pública^ constituye una violación de un deber oficial capaz de producir la pérdida del cargo, nos parece evidente. No se trata de una violación inconsciente o de escasa importancia o trascendencia. Desde el momento *742que se acudió a uua simulación para eludir el mandato de la ley, quedó de manifiesto la intención deliberada de in-fringirla.
El artículo 86 del Código Penal dice:
“Todo funcionario que en contraYención a las leyes se interesare en contratos o efectuare compras o ventas en públicas subastas, o adquiriere certificados de acciones u otros valores fiduciarios, incu-rrirá en una multa máxima de mil dólares, o en pena de presidio por un término máximo de cinco años, qtoedando por siembre inha-bilitado para ejercer cargo público.” (Las itálicas son nuestras.)
'Y la jurisprudencia establece:
“Es también una regla bien sentada que un funcionario público no puede legalmente, a nombre del público que representa, contra-tar con sí mismo personalmente respecto a la prestación de servicios, y si él presta tales servicios y el contrato expreso de pago es nulo por razón de política pública, no se le permitirá recobrar el valor razonable {quantum meruit) de los mismos- Estos principios han sido aplicados a contratos liecbos por miembros de concejos munici-' pales con tales concejos, al efecto de que un miembro del concejo de un pueblo no puede legalmente verificar un contrato con el pueblo para su propio beneficio, cuando el contrato depende de autori-dad derivado de una votación de dicbo concejo. Tales contratos son nulos sobre la base de que es contrario a la política pública per-mitir á un miembro de una junta o concejo colocarse a sí mismo en una posición antagónica a su deber y obtener un contrato para sí mismo de un grupo del cual es él un miembro.” 22 R.C.L. 460.
Véanse los casos de El Pueblo v. Bosch, 6 D.P.R. 203, y El Pueblo v. Rivera, 25 D.P.R. 612.
Desde hace más de medio siglo John C. Callioun, se ex-presó así:
“La verdadera esencia de un gobierno libre consiste en conside-rar los puestos públicos como un fideicomiso, encomendado para el bien del país y no para beneficio de determinado individuo o par-tido.”
Las puertas de las cortes deben estar siempre abiertas para que cualquier ciudadano de arraigo pueda defender el *743bien del público obteniendo la- remoción de los funcionarios; qne bacen mal uso del tesoro qne el pueblo les confiara.

Procede la confirmación de la sentencia recurrida.